DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, claim limitation “a controller mounted in said body including a control logic having an arrangement of temperature and humidity sensors and switches for operating each of said drive sub-assembly, heat source, and air supply over repetitive cycles until determining a reduced humidity of the material to a level at which it is stabilized and prevented from decomposing” renders the claim indefinite. It is unclear how the temperature and humidity sensors and switches are arranged to operate each of drive sub-assembly, heat source, and air supply until determining a reduced humidity of the material to a level at which it is stabilized and prevented from decomposing.  It is also unclear how the controller determines a reduced humidity of the material is at a level at which it is stabilized and prevented from decomposing.  It is further unclear exactly what the level of reduced humidity of the material is that will make the material stabilized and prevented from decomposing.   
  	Regarding claims 3 and 17, the phrase “software protocols and algorithms” renders the claim indefinite because the specification does not disclose an algorithm which, by definition, must contain a sequence of steps, to transform a general purpose processor to a special purpose processor so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. It is unclear how the software protocols and algorithms perform the claimed function of monitoring/permitting any monitoring or modification of operational parameters as determined by sensors. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3 and 17 recite the limitation of controller comprising software protocols and algorithms for monitoring operational parameters as determined by the sensor. However, the specification does not sufficiently describe how the function is performed. The software protocols and algorithms for performing the monitoring function are not explained in sufficient detail in the specification. In other words, the software protocols and algorithms taken to perform the function of monitoring operational parameters  must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.  Therefore, claims 3 and 17 lack written description. 

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. On pages 8-9 of the Remarks, the applicant argues that logic control 901, 902, Fig. 14 and Paragraphs 0055-0060 of the specification do explain the claimed features. The examiner respectfully disagrees because Paragraphs 0055-0060 and Fig. 14 of the current specification simply do not describe or explain what the claimed controller is that will produce the claimed functions and results that will make the material “stabilized and prevented from decomposing”.  Regarding dependent apparatus claims 3 and 17, it is unclear what the claimed algorithm and computer software are that will perform the claimed functions and results as called for in the last paragraph of the independent claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762